Title: From Thomas Jefferson to Thomas Russell-Greaves, 28 February 1789
From: Jefferson, Thomas
To: Russell-Greaves, Thomas



Dear Sir
Paris Feb. 28. 1789.

I have now the honour to inclose you two introductory letters from the Chargé des affaires of Naples at this court (Mr. Pio) to his friends at Naples.—We have news from America as late as the middle of January. The elections for the new Congress were going on well and were generally in favor of federalists. Genl. Washington will unquestionably be president, and it is thought Mr. John Adams will be vice president.—There begin to come here now a great many American vessels loaded with wheat and flour. Having little further interesting from our country, I shall only add assurances of the esteem & attachment with which I have the honor to be Dear Sir Your most obedt. humble servt.,

Th: Jefferson

